Citation Nr: 0716226	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-14 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for back disability.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1942 until 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The issue 
of entitlement to service connection for back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In February 1981, the RO denied the veteran's claim of 
service connection for back disability.  He did not perfect 
an appeal to that claim and that decision is final.  

2.  Evidence submitted subsequent to the February 1981 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
disallowed claim that denied service connection for back 
disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1981, the RO denied the veteran's claim for 
service connection for back disability because there was no 
evidence establishing that the disability was incurred in 
service.  The veteran did not file a notice of disagreement 
within one year, and the decision became final.  38 C.F.R. 
§ 20.302.

The veteran submitted a claim to reopen in March 2003, and in 
August 2003, the RO denied the claim on the merits.  However, 
the veteran filed a timely Notice of Disagreement, and 
subsequently, in June 2005, the veteran submitted a statement 
from his private physician stating that he had reviewed the 
veteran's military medical records and that, in his opinion, 
the veteran's "current back problems are directly related to 
the back pains he suffered while on active duty."  In the 
October 2005 Supplemental Statement of the Case (SSOC), the 
RO continued to deny the claim on its merits.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Specifically, the private 
medical opinion is new evidence because it was not previously 
considered by VA decision makers in February 1981.  The 
evidence is material because it relates to the reason for 
denial by providing medical evidence linking the current 
disability to military service, thus raising a reasonable 
possibility of substantiating the claim.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for back disability is reopened.


REMAND

In March 2003, the veteran submitted an Authorization and 
Consent to Release Information form for Dr. Hilario David 
noting treatment from 1980 until the present.  The RO did 
request these medical records.  However, the physician only 
submitted medical records dated from 2001 to the present.  
Therefore, the case must be remanded in order to obtain the 
medical records from 1980 until 2001.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
actions:

1.  Request the veteran's medical records from Dr. 
Hilario David from 1980 until 2001.  If no records 
are available, such notation should be made in the 
claim's file.

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative, if any, 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


